Dissenting Opinion.
Henley, J.
— I cannot agree with the opinion transferring this cause to the Supreme Court. That court is asked, in effect, to overrule the cases of Hobson v. Doe, 2 Blackf. 308; Hooker v. Parsley, 72 Ind. 497, and Woollen v. Whitacre, 91 Ind. 502.
The rule announced by these cases is that a party is not permitted to prove what one of his witnesses swore to on a former trial of the cause, until he has proved that the witness is dead. This rule has been recognized and followed in this State since 1830. I believe that the rule should be changed, and made to apply, not only to deceased witnesses, but to all witnesses who for any reason have, since their evidence was given, been rendered incapable of testifying. But the case at bar presents no such question. The court is asked to' hold that the testimony of a witness upon a former trial of the cause, who happens to be at the time of the trial beyond the jurisdiction of the trial court, can be read in evidence at a second or subsequent trial of the cause. It happened in this case that the witness, who was a resident of Allen county, was temporarily absent in the state of Texas, — was beyond the jurisdiction of the trial court. The rule contended for must necessarily be universal, and would apply, not only to witnesses who were in Texas, Maine, or Washington, but also to a witness who might be just over the State line in Ohio — a point which in this case would only be about fifteen miles from the place where the trial was had.
If a witness for one party is living, and not for any reason rendered incapable of testifying, the opposite party ought not to be bound by the testimony given by the witness upon a former trial. Upon a retrial, the cause may present new *185issues, new facts may be developed, and tbe cross-examination of tbe absent witness % in the light of the new issues and new facts may be of vital importance. I do not think that the rule prevailing in this State should be changed so that the mere showing that a witness upon a former trial was beyond the jurisdiction of the trial court will permit his evidence upon a former trial to be read upon the subsequent trial of the cause. The change would be wrong in principle, and would lead to innumerable abuses.
Wiley, J. — I concur in the dissenting opinion of Henley»